Case 1:15-cv-06049-JSR Document 168-2 Filed 04/03/20 Page 1of 3

Carlos A Cruz
Spanish Interpreter

2033 Powell Avenue Mobile (917) 650-1178
Bronx, N.Y. 10472 Languagearts76(@msn.com

Attention:

To:

Re:

Case name
& Date:

Witness
D.O.L.:

Held at:

Attomey:

Total Due:

INVOICE NO: 20160726

Steven Ross

Law Offices of Ross & Asmar
499 Seventh Avenue

23° floor (S$ Tower

New York, N.Y. 10018

Tel (212) 736-4201

Fax (212) 736-2873

Invoice for interpreting services

July 26, 2016
Manucl De Jesus Rosario
-against-
Mis Hijos Deli Corp. Palma Grocery. 251 E. 123 Street Realty, LLC, Jose Palma, Leonida
Collado & Junior Palma

Leonida Collado / Jose Palma
N/A (labor Law)

Offices of Ross & Asmar

499 Seveneth Avenue

23" floor / 5 Tower

New York, N.Y. 10018

Steven Ross

$900.00

Please make check payable to Carlos Cruz using address provided above. If there are any questions regarding this
invoice please contact me using the email or telephone no.provided above. Thank you very much.

PAA)
Vel 5 3 te
p/h)
Case 1:15-cv-06049-JSR Document 168-2 Filed 04/03/20 Page 2 of 3

Carlos A Cruz

Spanish Interpreter

2033 Powell Avenue
Bronx, N.Y. 10472

Aitention:

To:

Re:

Case name
& Date:

Witness
DOLs

Held at:

Attomey:

‘Total Due:

Steven Ross

Law Offices of Ross & Asmar
499 Seventh Avenue

23 floor /S Tower

New York, N.Y. 10018

Tel (212) 736-4201

Fax (212) 736-2873

Invoice for interpreting services
July 29, 2016

Manuel De Jesus Rosario
-againsi-

Mobile (917) 650-1178
Languagearts76@msn.com

INVOICE NO: 20160729

Mis Hijos Deli Corp. Palma Grocery., 251 E, 123 "| Street Realty, LLC, Jose Palma, Leonida

Collado & Junior Palma
Jose Palma Jr.

N/A (labor Law)

Offices af Ross & Asmar
499 Seveneth Avenue
23% floor /S Tower
New York, N.Y. 10018

Steven Ross

$400.00

Please make cheek payable to Carlos Cruz vsing address provided above. If there are any questions regarding this
invoice please contact me using the email or telephone no.provided above. Thank you very much.

PA)
Cel) 53UP
PLSD

——
OES BLEES ‘1200001208 82 £5 00a

 

 

sof A WwW WN MU weg eres) UEAIONE OWdr
SSINISNE-4 & ASVWHD

ytie= : Werstfe. 4/922 SWDDL, wy] HOS

 

 

“i mrt PPP} MAL PHS PSN VC)

 

Case 1:15-cv-06049-JSR Document 168-2 Filed 04/03/20 Page 3 of 3

 

TAN) HO ORB |

€089-8L0Ql AN “WHOA MAN
c0er-9E2-e12 Ef 14 AAV NOIHSV4 66P .

MV1 LV AANHOLLV
JTIYVINSV 2 SSO
